          Case 19-72211-SCS                          Doc 6          Filed 06/12/19 Entered 06/12/19 09:36:42        Desc Main
                                                                    Document     Page 1 of 14
                                                           UNITED STATES BANKRUPTCY COURT
                                                             EASTERN DISTRICT OF VIRGINIA


                                                                            CHAPTER 13 PLAN
                                                                          AND RELATED MOTIONS

                                     Henry Harris, Sr
Name of Debtor(s):                   Vanessa Gail Harris                                        Case No: 19-72211-SCS

This plan, dated         June 12, 2019           , is:

                                 the first Chapter 13 plan filed in this case.
                                 a modified Plan, which replaces the
                                   confirmed or unconfirmed Plan dated                     .

                                 Date and Time of Modified Plan Confirmation Hearing:

                                 Place of Modified Plan Confirmation Hearing:
                                 Judge St. John's Courtroom 600 Granby Street, 4th Floor, Courtroom 1, Norfolk, Virginia

                       The Plan provisions modified by this filing are:


                       Creditors affected by this modification are:

1. Notices
To Creditors:
Your rights may be affected by this plan. Your claim may be reduced, modified, or eliminated. You should read this plan
carefully and discuss it with your attorney if you have one in this bankruptcy case. If you do not have an attorney, you may
wish to consult one.

If you oppose the plan’s treatment of your claim or any provision of this plan, you or your attorney must file an objection to
confirmation at least 7 days before the date set for the hearing on confirmation, unless otherwise ordered by the Bankruptcy
Court.
(1) Richmond and Alexandria Divisions:
The Bankruptcy Court may confirm this plan without further notice if no objection to confirmation is filed.
(2) Norfolk and Newport News Divisions: a confirmation hearing will be held even if no objections have been filed.
    (a) A scheduled confirmation hearing will not be convened when:
         (1) an amended plan is filed prior to the scheduled confirmation hearing; or
         (2) a consent resolution to an objection to confirmation anticipates the filing of an amended plan and the objecting
         party removes the scheduled confirmation hearing prior to 3:00 pm on the last business day before the confirmation
         hearing.
In addition, you may need to file a timely proof of claim in order to be paid under any plan.

The following matters may be of particular importance.

Debtors must check one box on each line to state whether or not the plan includes each of the following items. If an item is
checked as “Not Included” or if both boxes are checked, the provision will be ineffective if set out later in the plan.
A.        A limit on the amount of a secured claim, set out in Section 4.A which may                Included         Not included
          result in a partial payment or no payment at all to the secured creditor
B.        Avoidance of a judicial lien or nonpossessory, nonpurchase-money                          Included         Not included
          security interest, set out in Section 8.A
C.        Nonstandard provisions, set out in Part 12                                                Included         Not included

2.      Funding of Plan. The debtor(s) propose to pay the Trustee the sum of $ 1,195.00               per   month   for    60     months.
Other payments to the Trustee are as follows:
                                                                                  Page 1

     Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                   Best Case Bankruptcy
          Case 19-72211-SCS                          Doc 6          Filed 06/12/19 Entered 06/12/19 09:36:42                        Desc Main
                                                                    Document     Page 2 of 14

            The total amount to be paid into the Plan is $                71,700.00   .
3.         Priority Creditors. The Trustee shall pay allowed priority claims in full unless the creditor agrees otherwise.
           A.          Administrative Claims under 11 U.S.C. § 1326.
                       1.           The Trustee will be paid the percentage fee fixed under 28 U.S.C. § 586(e), not to exceed 10% of all sums
                                    received under the plan.
                       2.           Check one box:
         Debtor(s)’ attorney has chosen to be compensated pursuant to the “no-look” fee under Local Bankruptcy Rule 2016-1(C)(1)(a)
        and (C)(3)(a) and will be paid $ 5,186.00 , balance due of the total fee of $ 5,296.00 concurrently with or prior to the
        payments to remaining creditors.
         Debtor(s)' attorney has chosen to be compensated pursuant to Local Bankruptcy Rule 2016-1(C)(1)(c)(ii) and must submit
        applications for compensation as set forth in the Local Rules.
           B.          Claims under 11 U.S.C. § 507.
                       The following priority creditors will be paid by deferred cash payments pro rata with other priority creditors or in
                       monthly installments as below, except that allowed claims pursuant to 11 U.S.C. § 507(a)(1) will be paid pursuant to
                       3.C below:
Creditor                                      Type of Priority                        Estimated Claim                    Payment and Term
Treasurer, City of Va. Beach                  Taxes and certain other debts           1,479.55                           Prorata
                                                                                                                         2 months
Virginia Dept. of Taxation                    Taxes and certain other debts           400.00                             Prorata
                                                                                                                         2 months
           C.          Claims under 11 U.S.C. § 507(a)(1).
                       The following priority creditors will be paid prior to other priority creditors but concurrently with administrative
                       claims above.
Creditor                                      Type of Priority                        Estimated Claim                    Payment and Term
-NONE-


4.    Secured Creditors: Motions to Value Collateral (“Cramdown”), Collateral being Surrendered, Adequate Protection
Payments, and Payment of certain Secured Claims.
                       A.      Motions to Value Collateral (other than claims protected from “cramdown” by 11 U.S.C. §
                       1322(b)(2) or by the final paragraph of 11 U.S.C. § 1325(a)). Unless a written objection is timely filed with the
                       Court, the Court may grant the debtor(s)’ motion to value collateral as set forth herein.
           This section deals with valuation of certain claims secured by real and/or personal property, other than claims protected from
           “cramdown” by 11 U.S.C. § 1322(b)(2) [real estate which is debtor(s)’ principal residence] or by the final paragraph of 11
           U.S.C. § 1325(a) [motor vehicles purchased within 910 days or any other thing of value purchased within 1 year before filing
           bankruptcy], in which the replacement value is asserted to be less than the amount owing on the debt. Such debts will be
           treated as secured claims only to the extent of the replacement value of the collateral. That value will be paid with
           interest as provided in sub-section D of this section. You must refer to section 4(D) below to determine the interest
           rate, monthly payment and estimated term of repayment of any “crammed down” loan. The deficiency balance owed
           on such a loan will be treated as an unsecured claim to be paid only to the extent provided in section 5 of the Plan.
           The following secured claims are to be “crammed down” to the following values:

Creditor                                 Collateral                          Purchase Date              Est. Debt Bal.              Replacement Value
Santander Consumer USA                   2015 Chrysler 300 38,000            Opened 09/15 Last          35,400.00                   19,450.00
                                         miles                               Active 3/30/19


           B.          Real or Personal Property to be Surrendered.
           Upon confirmation of the Plan, or before, the debtor(s) will surrender his/her/their interest in the collateral securing the
           claims of the following creditors in satisfaction of the secured portion of such creditors’ allowed claims. To the extent that
           the collateral does not satisfy the claim, any timely filed deficiency claim to which the creditor is entitled may be paid as a
           non-priority unsecured claim. Confirmation of the Plan shall terminate the automatic stay under §§ 362(a) and 1301(a) as to
           the interest of the debtor(s), any co-debtor(s) and the estate in the collateral.
                                                                       Page 2

     Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                 Best Case Bankruptcy
          Case 19-72211-SCS                          Doc 6          Filed 06/12/19 Entered 06/12/19 09:36:42               Desc Main
                                                                    Document     Page 3 of 14
Creditor                                      Collateral Description              Estimated Value                Estimated Total Claim
Wells Fargo Bank                              Credit Line Secured                 0.00                           294.00
           C.          Adequate Protection Payments.
           The debtor(s) propose to make adequate protection payments required by 11 U.S.C. § 1326(a) or otherwise upon claims
           secured by personal property, until the commencement of payments provided for in sections 4(D) and/or 7(B) of the Plan, as
           follows:
Creditor                                     Collateral                         Adeq. Protection Monthly Payment      To Be Paid By
Atlantic Discount Co                         2008 Hyundai Elantra 173,000       75.00                                 Trustee
                                             miles
Conns                                        Desktop Computer                   50.00                                 Trustee
Furniture Options                            Living Room Set                    50.00                                 Trustee
Pembroke Finance                             2008 Nissan Frontier SE            125.00                                Trustee
                                             110,000 miles
Progressive Leasing                          Fireplace                          50.00                                 Trustee
Santander Consumer USA                       2015 Chrysler 300 38,000           200.00                                Trustee
                                             miles
           Any adequate protection payment upon an unexpired lease of personal property assumed by the debtor(s) pursuant to section
           7(B) of the Plan shall be made by the debtor(s) as required by 11 U.S.C. § 1326(a)(1)(B) (payments coming due after the
           order for relief).
           D.          Payment of Secured Claims on Property Being Retained (except those loans provided for in section 6 of the
                       Plan):
           This section deals with payment of debts secured by real and/or personal property [including short term obligations,
           judgments, tax liens and other secured debts]. After confirmation of the Plan, the Trustee will pay to the holder of each
           allowed secured claim, which will be either the balance owed on the indebtedness or, where applicable, the collateral’s
           replacement value as specified in sub-section A of this section, whichever is less, with interest at the rate provided below,
           the monthly payment specified below until the amount of the secured claim has been paid in full. Upon confirmation of the
           Plan, the valuation specified in sub-section A and interest rate shown below will be binding unless a timely written
           objection to confirmation is filed with and sustained by the Court.
Creditor                                 Collateral                            Approx. Bal. of Debt or    Interest Rate   Monthly Payment &
                                                                               "Crammed Down" Value                       Est. Term
Atlantic Discount Co                     2008 Hyundai Elantra 173,000          4,575.00                   6.5%            Prorata
                                         miles                                                                            47months
Conns                                    Desktop Computer                      3,219.00                   6.5%            Prorata
                                                                                                                          47months
Furniture Options                        Living Room Set                       2,257.00                   6.5%            Prorata
                                                                                                                          47months
Pembroke Finance                         2008 Nissan Frontier SE               10,162.00                  6.5%            Prorata
                                         110,000 miles                                                                    47months
                                                                                                                          Prorata
Progressive Leasing                      Fireplace                             700.00                     6.5%            47months
Santander Consumer USA                   2015 Chrysler 300 38,000 miles 19,450.00                         6.5%            Prorata
                                                                                                                          47months
           E.          Other Debts.
           Debts which are (i) mortgage loans secured by real estate which is the debtor(s)’ principal residence, or (ii) other long term
           obligations, whether secured or unsecured, to be continued upon the existing contract terms with any existing default in
           payments to be cured pursuant to 11 U.S.C. § 1322(b)(5), are provided for in section 6 of the Plan.
5.         Unsecured Claims.
           A.          Not separately classified. Allowed non-priority unsecured claims shall be paid pro rata from any distribution
                       remaining after disbursement to allowed secured and priority claims. Estimated distribution is
                       approximately 12 %. The dividend percentage may vary depending on actual claims filed. If this case were
                       liquidated under Chapter 7, the debtor(s) estimate that unsecured creditors would receive a dividend of
                       approximately 0 %.
           B.          Separately classified unsecured claims.
Creditor                                            Basis for Classification                        Treatment
                                                                               Page 3

     Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                         Best Case Bankruptcy
         Case 19-72211-SCS                          Doc 6          Filed 06/12/19 Entered 06/12/19 09:36:42                          Desc Main
                                                                   Document     Page 4 of 14
Creditor                                           Basis for Classification                                  Treatment
-NONE-
6.       Mortgage Loans Secured by Real Property Constituting the Debtor(s)’ Principal Residence; Other Long Term
Payment Obligations, whether secured or unsecured, to be continued upon existing contract terms; Curing of any existing
default under 11 U.S.C. § 1322(b)(5).
                      A.        Debtor(s) to make regular contract payments; arrears, if any, to be paid by Trustee. The creditors
                      listed below will be paid by the debtor(s) pursuant to the contract without modification, except that arrearages, if
                      any, will be paid by the Trustee either pro rata with other secured claims or on a fixed monthly basis as indicated
                      below, without interest unless an interest rate is designated below for interest to be paid on the arrearage claim and
                      such interest is provided for in the loan agreement. A default on the regular contract payments on the debtor(s)
                      principal residence is a default under the terms of the plan.
Creditor                                Collateral                       Regular           Estimated         Arrearage     Estimated Cure       Monthly
                                                                         Contract          Arrearage         Interest Rate Period               Arrearage
                                                                         Payment                                                                Payment
Wells Fargo Home                        4225 Archstone                   1,864.00          2,000.00          0%           47months                      Prorata
Mortgage                                Drive Virginia
                                        Beach, VA 23456
                                        Virginia Beach Cit
                                        County
          B.          Trustee to make contract payments and cure arrears, if any. The Trustee shall pay the creditors listed below the
                      regular contract monthly payments that come due during the period of this Plan, and pre-petition arrearages on such
                      debts shall be cured by the Trustee either pro rata with other secured claims or with monthly payments as set forth
                      below.
Creditor                            Collateral                              Regular Contract     Estimated           Interest Rate Monthly Payment on
                                                                            Payment              Arrearage           on            Arrearage & Est. Term
                                                                                                                     Arrearage
-NONE-


          C.          Restructured Mortgage Loans to be paid fully during term of Plan. Any mortgage loan against real estate
                      constituting the debtor(s)’ principal residence upon which the last scheduled contract payment is due before the final
                      payment under the Plan is due shall be paid by the Trustee during the term of the Plan as permitted by 11 U.S.C. §
                      1322(c)(2) with interest at the rate specified below as follows:
Creditor                                    Collateral                              Interest Rate Estimated Claim            Monthly Payment & Term
-NONE-


7.       Unexpired Leases and Executory Contracts. The debtor(s) move for assumption or rejection of the executory contracts,
leases and/or timeshare agreements listed below.
                      A.       Executory contracts and unexpired leases to be rejected. The debtor(s) reject the following executory
                      contracts:
Creditor                                             Type of Contract
-NONE-

          B.          Executory contracts and unexpired leases to be assumed. The debtor(s) assume the following executory
                      contracts. The debtor(s) agree to abide by all terms of the agreement. The Trustee will pay the pre-petition
                      arrearages, if any, through payments made pro rata with other priority claims or on a fixed monthly basis as
                      indicated below.

Creditor                                    Type of Contract                             Arrearage           Monthly Payment for Estimated Cure Period
                                                                                                             Arrears
AAAA Storage                                Storage Unit - ASSUME                                     0.00
T-Mobile                                    Cell Phone Contract - ASSUME                              0.00



                                                                                      Page 4

    Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                      Best Case Bankruptcy
           Case 19-72211-SCS                          Doc 6          Filed 06/12/19 Entered 06/12/19 09:36:42               Desc Main
                                                                     Document     Page 5 of 14

8.          Liens Which Debtor(s) Seek to Avoid.
            A.          The debtor(s) move to avoid liens pursuant to 11 U.S.C. § 522(f). The debtor(s) move to avoid the following
                        judicial liens and non-possessory, non-purchase money liens that impair the debtor(s)’ exemptions. Unless a
                        written objection is timely filed with the Court, the Court may grant the debtor(s)’ motion and cancel the
                        creditor’s lien. If an objection is filed, the Court will hear evidence and rule on the motion at the confirmation
                        hearing.
Creditor                                      Collateral                     Exemption Basis        Exemption Amount      Value of Collateral
-NONE-


            B.          Avoidance of security interests or liens on grounds other than 11 U.S.C. § 522(f). The debtor(s) have filed or
                        will file and serve separate adversary proceedings to avoid the following liens or security interests. The creditor
                        should review the notice or summons accompanying such pleadings as to the requirements for opposing such
                        relief. The listing here is for information purposes only.
Creditor                                      Type of Lien                  Description of Collateral           Basis for Avoidance
-NONE-
9.          Treatment and Payment of Claims.
      •     All creditors must timely file a proof of claim to receive any payment from the Trustee.
      •     If a claim is scheduled as unsecured and the creditor files a claim alleging the claim is secured but does not timely object to
            confirmation of the Plan, the creditor may be treated as unsecured for purposes of distribution under the Plan. This paragraph
            does not limit the right of the creditor to enforce its lien, to the extent not avoided or provided for in this case, after the
            debtor(s) receive a discharge.
      •     If a claim is listed in the Plan as secured and the creditor files a proof of claim alleging the claim is unsecured, the creditor
            will be treated as unsecured for purposes of distribution under the Plan.
      •     The Trustee may adjust the monthly disbursement amount as needed to pay an allowed secured claim in full.
      •     If relief from the automatic stay is ordered as to any item of collateral listed in the plan, then, unless otherwise ordered by the
            court, all payments as to that collateral will cease, and all secured claims based on that collateral will no longer be treated by
            the plan.
      •     Unless otherwise ordered by the Court, the amount of the creditor’s total claim listed on the proof of claim controls over any
            contrary amounts listed in the plan.
10.         Vesting of Property of the Estate. Property of the estate shall revest in the debtor(s) upon confirmation of the Plan.
            Notwithstanding such vesting, the debtor(s) may not transfer, sell, refinance, encumber real property or enter into a mortgage
            loan modification without approval of the Court after notice to the Trustee, any creditor who has filed a request for notice and
            other creditors to the extent required by the Local Rules of this Court.
11.         Incurrence of indebtedness. The debtor(s) shall not voluntarily incur additional indebtedness exceeding the cumulative total
            of $5,000 principal amount during the term of this Plan, whether unsecured or secured, except upon approval of the Court
            after notice to the Trustee, any creditor who has filed a request for notice, and other creditors to the extent required by the
            Local Rules of this Court.
12.         Nonstandard Plan Provisions

                 None. If "None" is checked, the rest of Part 12 need not be completed or reproduced.

Dated:        June 12, 2019

/s/ Henry Harris, Sr                                                                            /s/ David W. Mettler VSB#
Henry Harris, Sr                                                                                David W. Mettler VSB# 32895
Debtor 1                                                                                        Debtors' Attorney

/s/ Vanessa Gail Harris
Vanessa Gail Harris
Debtor 2
            By filing this document, the Attorney for Debtor(s) or Debtor(s) themselves, if not represented by an attorney, also
            certify(ies) that the wording and order of the provisions in this Chapter 13 plan are identical to those contained in the Local
            Form Plan, other than any nonstandard provisions included in Part 12.
                                                                                Page 5

      Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                         Best Case Bankruptcy
         Case 19-72211-SCS                          Doc 6          Filed 06/12/19 Entered 06/12/19 09:36:42                   Desc Main
                                                                   Document     Page 6 of 14

Exhibits:             Copy of Debtor(s)’ Budget (Schedules I and J); Matrix of Parties Served with Plan


                                                                         Certificate of Service
I certify that on      June 12, 2019           , I mailed a copy of the foregoing to the creditors and parties in interest on the attached Service
List.

                                                                                                  /s/ David W. Mettler VSB#
                                                                                                  David W. Mettler VSB# 32895
                                                                                                  Signature

                                                                                                  115 S. Lynnhaven Road
                                                                                                  Virginia Beach, VA 23452-7422
                                                                                                  Address

                                                                                                  757-463-4900
                                                                                                  Telephone No.

                                                CERTIFICATE OF SERVICE PURSUANT TO RULE 7004
I hereby certify that on         June 12, 2019            true copies of the forgoing Chapter 13 Plan and Related Motions were served upon the
following creditor(s):
CT CORPORATION SYSTEM
4701 Cox Rd Ste 285
Glen Allen VA 23060


   by first class mail in conformity with the requirements of Rule 7004(b), Fed.R.Bankr.P.; or
   by certified mail in conformity with the requirements of Rule 7004(h), Fed.R.Bankr.P

                                                                                                  /s/ David W. Mettler VSB#
                                                                                                  David W. Mettler VSB# 32895




                                                                                  Page 6

    Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                             Best Case Bankruptcy
           Case 19-72211-SCS                          Doc 6          Filed 06/12/19 Entered 06/12/19 09:36:42                      Desc Main
                                                                     Document     Page 7 of 14

                                                              United States Bankruptcy Court
                                                                       Eastern District of Virginia
            Henry Harris, Sr
 In re      Vanessa Gail Harris                                                                                  Case No.    19-72211
                                                                                   Debtor(s)                     Chapter     13


                                                 SPECIAL NOTICE TO SECURED CREDITOR

           CT CORPORATION SYSTEM
           4701 Cox Rd Ste 285
To:        Glen Allen VA 23060
           Name of creditor

           2015 Chrysler 300 38,000 miles
           Wife drives vehicle
           Description of collateral


1.          The attached chapter 13 plan filed by the debtor(s) proposes (check one):

                        To value your collateral. See Section 4 of the plan. Your lien will be limited to the value of the collateral, and any
                        amount you are owed above the value of the collateral will be treated as an unsecured claim.

                        To cancel or reduce a judgment lien or a non-purchase money, non-possessory security interest you hold. See
                        Section 8 of the plan. All or a portion of the amount you are owed will be treated as an unsecured claim.

2.       You should read the attached plan carefully for the details of how your claim is treated. The plan may be confirmed, and
the proposed relief granted, unless you file and serve a written objection by the date specified and appear at the confirmation hearing.
A copy of the objection must be served on the debtor(s), their attorney, and the chapter 13 trustee.

             Date objection due:                                                                   No later than 7 days prior to Hearing
             Date and time of confirmation hearing:                                             Thursday, August 22, 2019 at 9:30 a.m.
             Place of confirmation hearing:                                  600 Granby Street, 4th Floor, Courtroom 1, Norfolk, VA

                                                                                         Henry Harris, Sr
                                                                                         Vanessa Gail Harris
                                                                                         Name(s) of debtor(s)

                                                                                   By:   /s/ David W. Mettler
                                                                                         David W. Mettler VSB# 32895
                                                                                         Signature

                                                                                               Debtor(s)' Attorney
                                                                                               Pro se debtor

                                                                                         David W. Mettler VSB# 32895
                                                                                         Name of attorney for debtor(s)
                                                                                         115 S. Lynnhaven Road
                                                                                         Virginia Beach, VA 23452-7422
                                                                                         Address of attorney [or pro se debtor]

                                                                                         Tel. #      757-463-4900
                                                                                         Fax #       757-463-3521




      ver. 12/17

      Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                   Best Case Bankruptcy
         Case 19-72211-SCS                          Doc 6          Filed 06/12/19 Entered 06/12/19 09:36:42             Desc Main
                                                                   Document     Page 8 of 14

                                                                   CERTIFICATE OF SERVICE
I hereby certify that true copies of the foregoing Notice and attached Chapter 13 Plan and Related Motions were served upon the
creditor noted above by

               first class mail in conformity with the requirements of Rule 7004(b), Fed.R.Bankr.P; or

               certified mail in conformity with the requirements of Rule 7004(h), Fed.R.Bankr.P

on this June 12, 2019.


                                                                                  /s/ David W. Mettler
                                                                                  David W. Mettler VSB# 32895
                                                                                  Signature of attorney for debtor(s)




    ver. 12/17

    Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                     Best Case Bankruptcy
             Case 19-72211-SCS                    Doc 6   Filed 06/12/19 Entered 06/12/19 09:36:42                                  Desc Main
                                                          Document     Page 9 of 14


Fill in this information to identify your case:

Debtor 1                      Henry Harris, Sr

Debtor 2                      Vanessa Gail Harris
(Spouse, if filing)

United States Bankruptcy Court for the:       EASTERN DISTRICT OF VIRGINIA

Case number               19-72211-SCS                                                                  Check if this is:
(If known)
                                                                                                            An amended filing
                                                                                                            A supplement showing postpetition chapter
                                                                                                            13 income as of the following date:

Official Form 106I                                                                                          MM / DD/ YYYY
Schedule I: Your Income                                                                                                                            12/15
Be as complete and accurate as possible. If two married people are filing together (Debtor 1 and Debtor 2), both are equally responsible for
supplying correct information. If you are married and not filing jointly, and your spouse is living with you, include information about your
spouse. If you are separated and your spouse is not filing with you, do not include information about your spouse. If more space is needed,
attach a separate sheet to this form. On the top of any additional pages, write your name and case number (if known). Answer every question.

Part 1:               Describe Employment

1.     Fill in your employment
       information.                                                Debtor 1                                    Debtor 2 or non-filing spouse

       If you have more than one job,                                 Employed                                    Employed
       attach a separate page with           Employment status
       information about additional                                   Not employed                                Not employed
       employers.
                                             Occupation
       Include part-time, seasonal, or
       self-employed work.                   Employer's name

       Occupation may include student        Employer's address
       or homemaker, if it applies.


                                             How long employed there?

Part 2:               Give Details About Monthly Income

Estimate monthly income as of the date you file this form. If you have nothing to report for any line, write $0 in the space. Include your non-filing
spouse unless you are separated.

If you or your non-filing spouse have more than one employer, combine the information for all employers for that person on the lines below. If you need
more space, attach a separate sheet to this form.

                                                                                                      For Debtor 1          For Debtor 2 or
                                                                                                                            non-filing spouse

       List monthly gross wages, salary, and commissions (before all payroll
2.     deductions). If not paid monthly, calculate what the monthly wage would be.          2.    $              0.00       $            0.00

3.     Estimate and list monthly overtime pay.                                              3.   +$              0.00       +$           0.00

4.     Calculate gross Income. Add line 2 + line 3.                                         4.    $           0.00              $      0.00




Official Form 106I                                                      Schedule I: Your Income                                                 page 1
           Case 19-72211-SCS                Doc 6       Filed 06/12/19 Entered 06/12/19 09:36:42                                   Desc Main
                                                       Document      Page 10 of 14

Debtor 1   Henry Harris, Sr
Debtor 2   Vanessa Gail Harris                                                                   Case number (if known)    19-72211-SCS


                                                                                                     For Debtor 1            For Debtor 2 or
                                                                                                                             non-filing spouse
     Copy line 4 here                                                                     4.         $              0.00     $             0.00

5.   List all payroll deductions:
     5a.    Tax, Medicare, and Social Security deductions                                 5a.        $              0.00     $                 0.00
     5b.    Mandatory contributions for retirement plans                                  5b.        $              0.00     $                 0.00
     5c.    Voluntary contributions for retirement plans                                  5c.        $              0.00     $                 0.00
     5d.    Required repayments of retirement fund loans                                  5d.        $              0.00     $                 0.00
     5e.    Insurance                                                                     5e.        $              0.00     $                 0.00
     5f.    Domestic support obligations                                                  5f.        $              0.00     $                 0.00
     5g.    Union dues                                                                    5g.        $              0.00     $                 0.00
     5h.    Other deductions. Specify:                                                    5h.+       $              0.00 +   $                 0.00
6.   Add the payroll deductions. Add lines 5a+5b+5c+5d+5e+5f+5g+5h.                       6.     $                  0.00     $                 0.00
7.   Calculate total monthly take-home pay. Subtract line 6 from line 4.                  7.     $                  0.00     $                 0.00
8.   List all other income regularly received:
     8a. Net income from rental property and from operating a business,
            profession, or farm
            Attach a statement for each property and business showing gross
            receipts, ordinary and necessary business expenses, and the total
            monthly net income.                                                           8a.        $              0.00     $                 0.00
     8b. Interest and dividends                                                           8b.        $              0.00     $                 0.00
     8c. Family support payments that you, a non-filing spouse, or a dependent
            regularly receive
            Include alimony, spousal support, child support, maintenance, divorce
            settlement, and property settlement.                                          8c.        $              0.00     $              0.00
     8d. Unemployment compensation                                                        8d.        $              0.00     $              0.00
     8e. Social Security                                                                  8e.        $              0.00     $            807.00
     8f.    Other government assistance that you regularly receive
            Include cash assistance and the value (if known) of any non-cash assistance
            that you receive, such as food stamps (benefits under the Supplemental
            Nutrition Assistance Program) or housing subsidies.
            Specify:                                                                      8f.  $                0.00   $                       0.00
     8g. Pension or retirement income                                                     8g. $             1,949.41   $                       0.00
     8h. Other monthly income. Specify: VA Disability                                     8h.+ $            3,592.35 + $                       0.00
            Annuity                                                                            $               25.85   $                       0.00

9.   Add all other income. Add lines 8a+8b+8c+8d+8e+8f+8g+8h.                             9.     $          5,567.61         $            807.00

10. Calculate monthly income. Add line 7 + line 9.                                    10. $              5,567.61 + $            807.00 = $           6,374.61
    Add the entries in line 10 for Debtor 1 and Debtor 2 or non-filing spouse.
11. State all other regular contributions to the expenses that you list in Schedule J.
    Include contributions from an unmarried partner, members of your household, your dependents, your roommates, and
    other friends or relatives.
    Do not include any amounts already included in lines 2-10 or amounts that are not available to pay expenses listed in Schedule J.
    Specify:                                                                                                                  11. +$                      0.00

12. Add the amount in the last column of line 10 to the amount in line 11. The result is the combined monthly income.
    Write that amount on the Summary of Schedules and Statistical Summary of Certain Liabilities and Related Data, if it
    applies                                                                                                                         12.    $          6,374.61
                                                                                                                                          Combined
                                                                                                                                          monthly income
13. Do you expect an increase or decrease within the year after you file this form?
          No.
          Yes. Explain: Husband receives 1,514.00 in Social Security Income. He does not plan to pledge this to the plan.




Official Form 106I                                                     Schedule I: Your Income                                                         page 2
         Case 19-72211-SCS                       Doc 6       Filed 06/12/19 Entered 06/12/19 09:36:42                                 Desc Main
                                                            Document      Page 11 of 14


Fill in this information to identify your case:

Debtor 1                 Henry Harris, Sr                                                                  Check if this is:
                                                                                                               An amended filing
Debtor 2                 Vanessa Gail Harris                                                                   A supplement showing postpetition chapter
(Spouse, if filing)                                                                                            13 expenses as of the following date:

United States Bankruptcy Court for the:   EASTERN DISTRICT OF VIRGINIA                                               MM / DD / YYYY

Case number           19-72211-SCS
(If known)



Official Form 106J
Schedule J: Your Expenses                                                                                                                                12/15
Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. If more space is needed, attach another sheet to this form. On the top of any additional pages, write your name and case
number (if known). Answer every question.

Part 1:   Describe Your Household
1. Is this a joint case?
           No. Go to line 2.
           Yes. Does Debtor 2 live in a separate household?

                      No
                      Yes. Debtor 2 must file Official Form 106J-2, Expenses for Separate Household of Debtor 2.

2.    Do you have dependents?               No
      Do not list Debtor 1 and              Yes.
                                                   Fill out this information for   Dependent’s relationship to          Dependent’s     Does dependent
      Debtor 2.                                    each dependent..............    Debtor 1 or Debtor 2                 age             live with you?

      Do not state the                                                                                                                       No
      dependents names.                                                            Son                                  43                   Yes
                                                                                                                                             No
                                                                                                                                             Yes
                                                                                                                                             No
                                                                                                                                             Yes
                                                                                                                                             No
                                                                                                                                             Yes
3.    Do your expenses include                     No
      expenses of people other than
      yourself and your dependents?                Yes

Part 2:    Estimate Your Ongoing Monthly Expenses
Estimate your expenses as of your bankruptcy filing date unless you are using this form as a supplement in a Chapter 13 case to report
expenses as of a date after the bankruptcy is filed. If this is a supplemental Schedule J, check the box at the top of the form and fill in the
applicable date.

Include expenses paid for with non-cash government assistance if you know
the value of such assistance and have included it on Schedule I: Your Income
(Official Form 106I.)                                                                                                        Your expenses


4.    The rental or home ownership expenses for your residence. Include first mortgage
      payments and any rent for the ground or lot.                                                          4. $                             1,865.00

      If not included in line 4:

      4a. Real estate taxes                                                                               4a.    $                              0.00
      4b. Property, homeowner’s, or renter’s insurance                                                    4b.    $                              0.00
      4c. Home maintenance, repair, and upkeep expenses                                                   4c.    $                            100.00
      4d. Homeowner’s association or condominium dues                                                     4d.    $                            210.00
5.    Additional mortgage payments for your residence, such as home equity loans                           5.    $                              0.00




Official Form 106J                                                   Schedule J: Your Expenses                                                           page 1
        Case 19-72211-SCS                      Doc 6        Filed 06/12/19 Entered 06/12/19 09:36:42                                       Desc Main
                                                           Document      Page 12 of 14

Debtor 1     Henry Harris, Sr
Debtor 2     Vanessa Gail Harris                                                                       Case number (if known)      19-72211-SCS

6.    Utilities:
      6a. Electricity, heat, natural gas                                                     6a. $                                                 230.00
      6b. Water, sewer, garbage collection                                                   6b. $                                                   0.00
      6c. Telephone, cell phone, Internet, satellite, and cable services                     6c. $                                                 418.00
      6d. Other. Specify:                                                                    6d. $                                                   0.00
7.    Food and housekeeping supplies                                                           7. $                                                835.00
8.    Childcare and children’s education costs                                                 8. $                                                  0.00
9.    Clothing, laundry, and dry cleaning                                                      9. $                                                125.00
10.   Personal care products and services                                                    10. $                                                 100.00
11.   Medical and dental expenses                                                            11. $                                                 100.00
12.   Transportation. Include gas, maintenance, bus or train fare.
      Do not include car payments.                                                           12. $                                                 450.00
13.   Entertainment, clubs, recreation, newspapers, magazines, and books                     13. $                                                  75.00
14.   Charitable contributions and religious donations                                       14. $                                                   0.00
15.   Insurance.
      Do not include insurance deducted from your pay or included in lines 4 or 20.
      15a. Life insurance                                                                  15a. $                                                    0.00
      15b. Health insurance                                                                15b. $                                                    0.00
      15c. Vehicle insurance                                                               15c. $                                                  212.00
      15d. Other insurance. Specify:                                                       15d. $                                                    0.00
16.   Taxes. Do not include taxes deducted from your pay or included in lines 4 or 20.
      Specify: Car taxes                                                                     16. $                                                 100.00
17.   Installment or lease payments:
      17a. Car payments for Vehicle 1                                                      17a. $                                                     0.00
      17b. Car payments for Vehicle 2                                                      17b. $                                                     0.00
      17c. Other. Specify:                                                                 17c. $                                                     0.00
      17d. Other. Specify:                                                                 17d. $                                                     0.00
18.   Your payments of alimony, maintenance, and support that you did not report as
      deducted from your pay on line 5, Schedule I, Your Income (Official Form 106I).        18. $                                                    0.00
19.   Other payments you make to support others who do not live with you.                         $                                                   0.00
      Specify:                                                                               19.
20.   Other real property expenses not included in lines 4 or 5 of this form or on Schedule I: Your Income.
      20a. Mortgages on other property                                                     20a. $                                                    0.00
      20b. Real estate taxes                                                               20b. $                                                    0.00
      20c. Property, homeowner’s, or renter’s insurance                                    20c. $                                                    0.00
      20d. Maintenance, repair, and upkeep expenses                                        20d. $                                                    0.00
      20e. Homeowner’s association or condominium dues                                     20e. $                                                    0.00
21.   Other: Specify:    5% Contingency Expense                                              21. +$                                                259.00
      Storage Unit                                                                                +$                                               100.00
22. Calculate your monthly expenses
    22a. Add lines 4 through 21.                                                                                     $                       5,179.00
    22b. Copy line 22 (monthly expenses for Debtor 2), if any, from Official Form 106J-2                             $
      22c. Add line 22a and 22b. The result is your monthly expenses.                                                $                       5,179.00
23. Calculate your monthly net income.
    23a. Copy line 12 (your combined monthly income) from Schedule I.                                      23a. $                               6,374.61
    23b. Copy your monthly expenses from line 22c above.                                                   23b. -$                              5,179.00

      23c. Subtract your monthly expenses from your monthly income.
           The result is your monthly net income.                                                           23c. $                              1,195.61

24. Do you expect an increase or decrease in your expenses within the year after you file this form?
      For example, do you expect to finish paying for your car loan within the year or do you expect your mortgage payment to increase or decrease because of a
      modification to the terms of your mortgage?
         No.
         Yes.             Explain here:




Official Form 106J                                                  Schedule J: Your Expenses                                                                     page 2
             Case 19-72211-SCS   Doc 6    Filed 06/12/19 Entered 06/12/19 09:36:42        Desc Main
                                         Document      Page 13 of 14
AAFES                               Accelerated Financial               Access Receivables
Attention: Bankruptcy               Po Box 5714                         P.O. Box 9801
Po Box 650060                       Greenville, SC 29606                Baltimore, MD 21284-9801
Dallas, TX 75265



AES/PHEAA                           Afni, Inc.                          Atlantic Discount Co
Attn: Bankruptcy                    Attn: Bankruptcy                    109 Currituck Commercial Dr
Po Box 2461                         Po Box 3427                         Moyock, NC 27958
Harrisburg, PA 17105                Bloomington, IL 61702



Capital One                         Comenity Bank/Lane Bryant           Conns
Attn: Bankruptcy                    Attn: Bankruptcy                    Attn: Bankruptcy Department
Po Box 30285                        Po Box 182125                       Po Box 815867
Salt Lake City, UT 84130            Columbus, OH 43218                  Dallas, TX 75234



Cox Communications                  Credit Management                   Credit One Bank
P.O. Box 37232                      4200 International Parkway          P.O. Box 60500
Baltimore, MD 21279                 Carrollton, TX 75007                City of Industry, CA 91716-0500




D2 Management LLC                   Directv                             ERC/Enhanced Recovery Corp
PO Box 534                          P.O. Box 78626                      Attn: Bankruptcy
Hardeeville, SC 29927               Phoenix, AZ 85062-8628              8014 Bayberry Road
                                                                        Jacksonville, FL 32256



Fingerhut                           First Choice Assets                 First Premier Bank
P.O. Box 2900                       7954 Transit Road #304              Attn: Bankruptcy
Saint Cloud, MN 56395-2900          Buffalo, NY 14221                   Po Box 5524
                                                                        Sioux Falls, SD 57117



Furniture Options                   Internal Revenue Service            Jefferson Capital Systems, LLC
1305 Baker Rd                       P.O. Box 80110                      Po Box 1999
Virginia Beach, VA 23455            Cincinnati, OH 45280-0010           Saint Cloud, MN 56302




LVNV Funding/Resurgent Capital      Marco Investment                    Midland Funding
Attn: Bankruptcy                    1101 Centreville Ave                2365 Northside Dr Ste 300
Po Box 10497                        Belleville, IL 62220                San Diego, CA 92108
Greenville, SC 29603



Nationwide Credit Corp.             PayPal Credit                       Pembroke Finance
P.O. Box 9156                       P.O. Box 105658                     4753 Virginia Beach Blvd
Alexandria, VA 23014                Atlanta, GA 30348-5658              Virginia Beach, VA 23462




Portfolio Recovery                  Progressive Leasing                 Purchasing Power, LLC
Attn: Bankruptcy                    256 West Data Drive                 1349 W. Peachtree Street, NW
120 Corporate Blvd                  Draper, UT 84020                    Suite 1100
Norfold, VA 23502                                                       Atlanta, GA 30309
             Case 19-72211-SCS   Doc 6    Filed 06/12/19 Entered 06/12/19 09:36:42        Desc Main
                                         Document      Page 14 of 14
RGS Financial Inc                   Santander Consumer USA              Security Credit Services
1700 Jay Ell Dr Ste 200             Attn: Bankruptcy                    Attn: Bankruptcy
Richardson, TX 75081                Po Box 961245                       Po Box 1156
                                    Fort Worth, TX 76161                Oxford, MS 38655



Service Credit Union                Sprint                              Sychrony Bank
Attn: Bankruptcy                    P.O. Box 62012                      Attn: Bankruptcy Dept.
90 South Main Street                Baltimore, MD 21264-2012            P.O. Box 965061
Rochester, NH 03867                                                     Orlando, FL 32896-5061



Synchrony Bank/Walmart              Target                              TaxServ Capital Services, LLC
Attn: Bankruptcy                    Attn: Bankruptcy                    21 Oak Street, Suite 310
Po Box 965060                       Po Box 9475                         Hartford, CT 06106-8008
Orlando, FL 32896                   Minneapolis, MN 55440



Tempoe Llc                          Transworld Systems Inc.             Treasurer, City of Va. Beach
720 East Pete Rose Way              P.O. Box 15520                      Municipal Center, Bldg. 1
Suite 400                           Wilmington, DE 19850                2401 Courthouse Drive
Cincinnati, OH 45202                                                    Virginia Beach, VA 23456-9018



U.S. Office of Personnel Manag      U.S. Office of Personnel Manag      U.S. Office of Personnel Manag
Suite 7460                          Room 2330, Screening & Develop      Retirement Operations Center
1900 E. Street NW                   1900 E. Street NW                   P.O. Box 45
Washington, DC 20415                Washington, DC 20415                Boyers, PA 16017



Verizon                             Verizon Wireless                    Virginia Dept. of Taxation
Verizon Wireless Bk Admin           P.O. Box 761                        Office of Customer Services
500 Technology Dr Ste 550           Bedminster, NJ 07921                P.O. Box 1115
Weldon Springs, MO 63304                                                Richmond, VA 23218-1115



Wells Fargo Bank                    Wells Fargo Dealer Services         Wells Fargo Home Mortgage
Attn: Bankruptcy                    Attn: Bankruptcy                    Attn: Bankruptcy Dept
Po Box 10438                        Po Box 19657                        P.O. Box 10335
Des Moines, IA 50306                Irvine, CA 92623                    Des Moines, IA 50306
